NO. 07-05-0321-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 15, 2005

______________________________
 
IN RE CHALYN RACHELLE BARLOW, RELATOR
_______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.
ORDER ON MOTION FOR REHEARING
	Real party in interest Cam Fannin, Jr., filed a motion for rehearing of our opinion and
judgment issued October 14, 2005 in this mandamus proceeding.  The motion for rehearing
is pending.  Fannin now has filed a motion stating that the matters in controversy have
been settled and requesting that his motion for rehearing be dismissed.  We grant the
motion.  
	Accordingly, Fannin's motion for rehearing is dismissed as moot.  Tex. R. App. P.
52.9, 2.  All costs herein having been paid, no order pertaining to costs is made.              
                  		
						        James T. Campbell 
			                                                 Justice 

ived, and that failure to pay the filing fee and file the docketing statement
within ten days from the date of the letter could result in dismissal of the appeal. Tex. R.
App. P. 32.1, 42.3(c); see Tex. R. App. P. 5. 
	That date has passed and no response has been received.  Accordingly, this appeal
is dismissed. Tex. R. App. P. 42.3(c).
 	James T. Campbell
							        Justice